Citation Nr: 0836793	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether the severance of service connection for diabetes 
mellitus, type II, effective on July 1, 2005, was proper.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus, type II.  

3.  Entitlement to an effective date earlier than June 1, 
2004, for the grant of service connection for diabetes 
mellitus, type II.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

The veteran testified before a Hearing Officer at the RO in 
March 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran asserts that he was on temporary duty in Vietnam 
from October 1, 1972, to November 30, 1972.  The RO granted 
service connection for diabetes mellitus, type II, effective 
in June 2004.  

The grant was based, in part, on the veteran's statements, as 
well as, a Certificate for Income Tax Adjustment which 
indicated that he was present in a combat zone during this 
time period.  However, this document does not verify that he 
was stationed in the Republic of Vietnam.  

In severing service connection, the RO pointed out that a 
January 1973 performance report had indicated that the 
veteran was commended for his efforts in preventing late 
take-offs for the previous 3 months.  This record shows that 
his location was Nakhon Phanom RTAFB, Thailand.  The RO 
determined that this notation indicates that he was in 
Thailand for the previous 3 months.  

The veteran testified that that he performed identical duties 
while temporarily based at Da Nang in the Republic of 
Vietnam.  His wife also testified that he returned from the 
Republic of Vietnam because she experienced a medical 
emergency while residing in Thailand.  

The claims file does not appear to contain the veteran's 
complete service personnel file.  Further, it is not shown 
that the RO has attempted to verify whether members of the 
56th Special Operations Wing (PACAF) was stationed or 
otherwise present at Da Nang in the Republic of Vietnam, from 
October 1, 1972, to November 30, 1972.  Therefore, added 
development should be undertaken to fully develop the record.  

Further action on the other issues involving increased 
compensation and earlier effective date for the award of 
compensation for diabetes mellitus, type II is deferred 
pending resolution of the matter involving the propriety of 
severance of service connection for diabetes mellitus.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC should take appropriated 
steps to contact the veteran in order to 
inform him that he should submit 
independent evidence (from military as 
well as nonmilitary sources) that would 
tend to corroborate his presence in the 
Republic of Vietnam from October 1, 1972, 
to November 30, 1972.  The RO/AMC should 
assist him in obtaining such evidence, if 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.  

2.  The RO/AMC also should undertake to 
ensure that all of the veteran's service 
personnel records have been obtained and 
associated with the claim file.  The 
RO/AMC also should attempt to verify 
through appropriate sources whether the 
56th Special Operations Wing (PACAF) or 
any component thereof, performed 
temporary duty at Da Nang from October 1, 
1972, to November 30, 1972.  

3.  Following completion of all other 
indicated development, the RO should 
review the veteran's claims in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



